ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, James Truman Whitehead, appealed the summary denial of his petition for post-conviction relief filed under Rule 32, A.R.Crim.P. We remanded the cause to the Circuit Court for Blount County so that an evidentiary hearing could be held on the appellant’s petition. 616 So.2d 359. The appellant alleged in his petition that his conviction was based on perjured testimony, and that, therefore, he should be granted a new trial. The court held an evidentiary hearing at which time those witnesses, whose trial testimony had allegedly been false testified. The trial court made the following findings concerning the witnesses’ testimony:
“Based upon the testimony and the demeanor of the witnesses at the hearing, the Court finds that none of the testimony offered to prove Whitehead’s non-involvement in the crime for which he was convicted is credible. In fact, none of that testimony is believable in the light of the facts which were admitted to at the hearing. The petitioner Whitehead has not met his burden of proof and has not shown that newly discovered evidence warranting relief exists. Further, this Court finds that there is no reasonable probability that the presentation of such unbelievable and false testimony would have affected the outcome of Whitehead’s original trial.”
The trial court’s findings are supported by the record. The denial of the appellant’s petition for post-conviction relief is affirmed.
AFFIRMED.
All the Judges concur.